

EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as October 8, 2020, by and between
Sonic Foundry, Inc. (“Sonic Foundry” or the “Company”), a Maryland corporation
having its principal offices at 222 West Washington Avenue, Madison, Wisconsin
53703, and Kelsy Boyd (hereinafter referred to as “Boyd” or “Employee”).


WITNESSETH:


WHEREAS, Employee has been serving as Chief Financial Officer of Sonic Foundry
since June 1, 2020; and


WHEREAS, Sonic Foundry and Employee desire to enter into an employment agreement
that will set forth the terms and conditions of Employee’s continued employment
with Sonic Foundry.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties agree as follows:


1. Employment.


Sonic Foundry hereby agrees to continue to employ Employee as Chief Financial
Officer and Employee hereby accepts such employment. Sonic Foundry hereby
confirms and agrees that Employee will serve as Chief Financial Officer of Sonic
Foundry. In her capacity as Chief Financial Officer, Employee shall report to
the Chief Executive Officer of Sonic Foundry


2. Term


Subject to the provisions governing termination as hereinafter provided, the
term of this Agreement shall commence retroactive to June 1, 2020 (the
“Commencement Date”) and shall continue until terminated pursuant to the terms
hereof.


3. Compensation


(a) Base Compensation. For all services rendered by Employee under this
Agreement, Sonic Foundry shall pay Employee a salary of $200,000.00 per year,
payable in bi-weekly installments in accordance with Sonic Foundry’s standard
payroll practices. Employee’s annual salary is hereinafter referred to as “Base
Compensation”.


(b) Bonus Plans. Employee may receive periodic performance bonuses as may be
declared by the Board of Directors of Sonic Foundry (or a duly constituted and
empowered committee thereof). It is the intent of the Company that Employee
shall be able to earn a yearly bonus of up to $50,000 provided that the Company
meets certain metrics to be determined, but which will be primarily based on the
Company’s earnings.


(c) Other Benefits. Employee shall receive such other incidental benefits of
employment, such as insurance, retirement plan, and paid time off, as are
provided generally to Sonic Foundry’s other salaried employees on the same terms
as are applicable to such other employees.


(d) Expenses. Employee shall also be reimbursed for all reasonable business
expenses incurred in connection with Employee’s employment.


4. Equity.


As further compensation for the services to be performed hereunder, Employee
shall be awarded certain rights to purchase or receive shares of the Company’s
Common Stock as follows:


Upon execution of this Agreement, the Company will grant Employee options
(“Options”) to purchase forty thousand (40,000) shares of Common Stock in
accordance with the terms of the Company’s stock option plans and its standard
option agreement, which shall vest according to the following schedule:


(a) ten thousand (10,000) options will vest on that date which is six months
following the Commencement Date, and


(b) the remaining thirty thousand (30,000) options will vest, in ten thousand
(10,000) option increments, beginning on that date which is one year following
the Commencement Date, and continuing on the same date of each year thereafter,
until all remaining outstanding options have vested. The Options shall be
exercisable at the fair market value of the Common Stock on the date of issuance
and shall have a term of ten (10) years.


5.  Extent of Services


Employee agrees that Employee shall devote her full-time business efforts and
time to the Company in order to promptly and faithfully do and perform all
services pertaining to Employee’s position that are or may hereafter be required
of Employee by Sonic Foundry during the term of Employee’s employment hereunder.
This obligation, however, shall not preclude Employee from engaging in
appropriate civic, charitable or religious activities or from devoting a
reasonable amount of time to private investments or from serving on the boards
of directors of companies, including closely held companies which are controlled
by Employee, as long as these activities or services do not materially interfere
or conflict with Employee’s responsibilities to, or ability to perform her
duties of employment by the Company under this Agreement.


6.  Working Facilities


Employee shall be furnished with facilities and services reasonably suitable to
Employee’s position and adequate for the performance of Employee’s duties.


7.  Ownership and Disclosure of Information


(a) Generally. The parties acknowledge that Sonic Foundry and its affiliates
(individually and collectively, the “Companies”), have developed and intend to
continue the development of and to formulate, acquire and use commercially
valuable technical and non-technical information, design and specification
documents, concepts, technology, know-how, improvements, proposals, patent
applications, techniques, marketing plans, strategies, forecasts, inventions
(not limited by the definition of an invention contained in the United States
Patent Laws), Trade Secrets (as defined in the Uniform Trade Secrets Act) and
processes that are considered proprietary by the Companies and not generally
known to the public, particularly including, without limitation, software,
customer and supplier lists, books and records, computer programs, pricing
information and business plans (collectively, the “Proprietary Information”). It
is necessary for the Companies to protect the Proprietary Information by patents
or copyrights or by holding it secret and confidential.


(b) Access to Proprietary Information. The parties acknowledge that Employee has
access to the Proprietary Information and that the disclosure or misuse of such
Proprietary Information could irreparably damage the Companies and/or their
respective clients or customers.


(c) Nondisclosure to others. Except as directed by Sonic Foundry in writing or
verbally, Employee shall not at any time during Employee’s employment with the
Company, and for a period of two years following the termination of that
employment for any reason (the “Nondisclosure Period”), disclose any Proprietary
Information to any person whatsoever, examine or make copies of any reports or
other documents, papers, memoranda or extracts for use other than in connection
with Employee’s duties with Sonic Foundry or utilize for Employee’s own benefit
or for the benefit of any other party any Proprietary Information, and will use
reasonable diligence to maintain the confidential, secret or proprietary
character of all Proprietary Information, provided, however, that Employee may
disclose Proprietary Information if compelled to do so by a court or
governmental agency, provided further, however, that to the extent allowed by
law, Employee shall give Sonic Foundry three business days notice prior to such
disclosure. Employee’s obligation not to disclose any Trade Secrets of the
Companies shall not be limited by the Nondisclosure Period, but will extend to
the full extent permitted by applicable law.


(d) Property of Sonic Foundry. Employee agrees that any inventions, discoveries,
improvements, or works which are conceived, first reduced to practice, made,
developed, suggested by, or created in anticipation of, in the course of or as a
result of work done under this Agreement by Employee shall become the absolute
property of Sonic Foundry. Employee further agrees that all such inventions,
discoveries, improvements, creations, or works, and all letters, patents or
copyrights that may be obtained with respect thereto shall be the property of
Sonic Foundry, and Employee agrees to do every act and thing required to vest
those patents or copyrights in Sonic Foundry without any other or additional
consideration to Employee than herein expressed.


8.  Termination For Cause


(a)
Cause. Sonic Foundry may at any time during the term of this Agreement discharge
Employee for “cause.” The term “cause” is defined herein as Employee’s
(i) misappropriation of corporate funds, fraud, embezzlement or other illegal
conduct to the detriment of Sonic Foundry, (ii) negligence in the execution of
Employee’s material assigned duties or Employee’s voluntary abandonment of his
or her job for any reason other than disability; (iii) refusal or failure, after
not less than 20 days written notice that such refusal or failure would
constitute a default hereunder, to carry out any reasonable and material
direction from the Board of Directors given to him in writing; (iv) conviction
of a felony that is substantially related to Employee’s position with the
Company and/or Employee’s duties; (v) material breach or violation of the terms
of this Agreement, which breach or violation shall not have been fully cured (as
determined by the Board of Directors acting in good faith) by Employee within 20
days after receipt of written notice of the same from the Board of Directors;
(vi) Employee’s disability that renders Employee unable to perform the essential
functions of Employee’s position with or without a reasonable accommodation
(except that, in the event of Employee’s inability to work as a result of
disability, Sonic Foundry may, at Employee’s request, prior to discharge, grant
Employee a leave of absence of up to six months or such longer period of time as
may be required by law); or (vii) Employee’s engagement in drug or alcohol
abuse. Employee shall be terminated only following a finding of “cause” in a
resolution adopted by majority vote of the Board of Directors of Sonic Foundry.



(b)
No Rights Following Cause Termination. Following a termination of Employee’s
employment with Sonic Foundry for “cause” pursuant to Paragraph 8(a), or
following Employee’s death,: (i) all rights and liabilities of the parties
hereto shall cease and this Agreement shall be terminated (except for the
continuing obligations of Employee as set forth in Paragraph Nos. 7, 11, 12, 13,
and 20 herein); and (ii) Employee shall not be entitled to receive any severance
benefits, salary, other benefits or compensation of any kind (except for health
insurance continuation as required by COBRA and salary accrued through the date
of termination) either as consideration for his or her employment or in
connection with the termination of his or her employment. In the event that
Employee voluntarily terminates Employee’s employment and asserts that the
termination was actually a constructive termination, Sonic Foundry shall be
entitled to treat that termination as a termination for “cause” in the event
that there are any grounds present at the time of such termination that the
Board of Directors could have asserted in support of a for “cause” termination.
Notwithstanding the above, in the event of Employee’s death or disability,
Employee or his or her legal representative or estate shall have one year from
the date of death or disability to exercise all stock options which were vested
upon such date of death or disability.



9.  Termination Without Cause


(a)
Rights Following Termination Without Cause. Sonic Foundry may at any time during
the term of this Agreement discharge Employee without “cause.” Should Employee
be discharged by Sonic Foundry at any time during the term of this Agreement,
except as provided in Paragraph No. 8, Sonic Foundry hereby agrees to pay to
Employee an amount equal to his Base Compensation earned over the previous six
months through equal bi-weekly installments made over a twelve-month period
beginning on the day immediately following the date of Employee’s termination
(the “Severance Period”).

(b)
No Additional Rights. Except as set forth above in Paragraph No. 9(a), following
Sonic Foundry’s termination of Employee without cause: (i) all rights and
liabilities of the parties hereto shall cease and this Agreement shall be
terminated (subject to the continuing obligations of Employee pursuant to
Paragraph Nos. 7, 9(c), 11, 12, 13 and 20); and (ii) Employee shall not be
entitled to receive any severance benefits, salary, other benefits or
compensation of any kind (except for health insurance continuation as required
by COBRA) either as consideration for Employee’s employment or in connection
with the termination of Employee’s employment.

(c)
Non-Disparagement of Sonic Foundry. If, at any time during the Severance Period,
Employee disparages, slanders, libels and/or defames the Company, its employees,
executives, officers, and/or affiliates, Employee shall immediately forfeit
Employee’s right to any remaining installment payments pursuant to Paragraph No.
9(a).



10.  Voluntary Termination by Employee


(a)
Voluntary Termination by Employee as a result of a Change of Control. In the
event that:



(i)
Any “person” becomes a “beneficial” owner, “directly or indirectly”, of stock of
Sonic Foundry, representing 50% or more of the total voting power of Sonic
Foundry’s then outstanding stock, without the written consent of the Board of
Directors of Sonic Foundry; or



(ii)
Sonic Foundry is acquired by another entity through the purchase of
substantially all of its assets, the purchase of all of its outstanding voting
securities or a combination thereof; or





(iii)
Sonic Foundry is merged with another entity, consolidated with another entity or
reorganized in a manner in which any “person” is or becomes a “beneficial”
owner, “directly or indirectly”, of stock of the surviving entity, representing
50% or more of the total voting power of the surviving entity’s then outstanding
stock (one or more of the events set forth in clauses (i), (ii), and (iii)
referred to as a “Change in Control”); provided that one or more of the
following occurs without Employee’s written consent within sixty days of such
Change of Control, and provided further that Employee gives notice thereof
within fifteen days thereafter:



 
 
•
A material diminution of Employee’s title, authority, status, duties or
responsibilities;



 
 
•
Any reduction in Employee’s base salary;

 
 
•
A material breach by the Company of this Agreement; or

•
A change in the location of the Company’s principal office to a location more
than 50 miles outside of the Madison metropolitan area.

All terms used in quotations in clauses (i) and (iii) shall have the meanings
assigned to such terms in Section 13 of the Securities Exchange Act of 1934 and
the rules, regulations, releases and no-action letters of the Securities and
Exchange Commission promulgated thereunder or interpreting any of the same. For
purposes of clauses (i) and (iii), the term “affiliate” shall have the meaning
assigned to such term in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the releases and
no-action letters interpreting the same.


(b)
Rights Following Voluntary Termination After a Change of Control. Following any
voluntary termination of employment by Employee pursuant to Paragraph No. 10(a),
Employee shall be entitled to be paid by Sonic Foundry, within thirty (30) days
of such termination by Employee, an amount equal to his Base Compensation earned
over the previous six months prior to his termination.

(c)
Voluntary Termination for Other Reasons. Employee may at any time during the
term of this Agreement voluntarily terminate Employee’s employment with the
Company for any reason in addition to the reasons set forth in Paragraph 10(a).

(d)
No Additional Rights. If Employee voluntarily terminates his employment with
Sonic Foundry pursuant to Paragraph 10(a) or Paragraph 10(c): (i) all rights and
liabilities of the parties hereto shall cease and this Agreement shall be
terminated (subject to the continuing obligations of Employee pursuant to
Paragraph Nos. 7, 11, 12, 13 and 20); and (ii) except as provided in Paragraph
10(b), Employee shall not be entitled to receive any severance benefits, salary,
other benefits or compensation of any kind (except for health insurance
continuation as required by COBRA) either as consideration for Employee’s
employment or in connection with the termination of Employee’s employment.

(e)
Notice by Employee of Voluntary Termination. Employee agrees to give Sonic
Foundry one month advance written notice of any voluntary termination of
employment. Upon the giving of such notice, Sonic Foundry may elect to terminate
Employee’s employment immediately, and, except for a voluntary termination
pursuant to Paragraph 10(a), such termination shall be considered a voluntary
termination by Employee pursuant to Paragraph 10(c) above.



11.  Covenant not to Compete.


Employee covenants and agrees that during the period commencing on the
Commencement Date and ending one (1) year immediately following the date
Employee’s employment with Sonic Foundry is terminated for any reason (the
“Restrictive Period”), Employee will not directly or indirectly, alone or in
conjunction with any Entity (as defined below), own, manage, operate or control
or participate in the ownership, management, operation or control of, a business
that competes with the Companies’ Business, and/or become associated with, in a
similar capacity to which Employee is employed under this Agreement, as an
employee, director, officer, advisor, agent, consultant, principal, partner,
member or independent contractor with or lender to, any person, enterprise,
firm, partnership, corporation, limited liability entity, cooperative or other
entity (collectively, an “Entity”) that competes with the Companies’ Business.
“Companies’ Business” is defined as any other commercial activities in which the
Companies engage at any time during the last twelve (12) months of Employee’s
employment with Sonic Foundry.


12. Covenant not to Solicit Companies’ Customers.


Employee covenants and agrees that during the Non-Compete Period Employee will
not directly or indirectly, alone or in conjunction with any other person or
business entity, Solicit or attempt to Solicit any business from any customer of
the Companies, and/or any prospective customer of the Companies, with which
Employee had more than happenstance contact on behalf of the Companies during
the one (1) year period immediately preceding the termination of Employee’s
employment with the Company. For the purposes of this Paragraph, “Solicit” is
defined as encouraging, attempting to induce and/or inducing a customer to
forego obtaining services from the Companies and, instead, to obtain such
services from another person or business entity.


13. Covenant not to Solicit Companies Employees.


Employee covenants and agrees that during the Non-Compete Period Employee will
not directly or indirectly, alone or in conjunction with any other person or
business entity, encourage, solicit, attempt to induce and/or induce any sales,
operating, technical or other employees of one or more of the Companies to
terminate that employment.


14. Reasonableness of Restrictions.


Employee agrees that the restrictions set forth in Paragraph Nos. 7, 11, 12, and
13 are necessary to protect the Companies’ interests, are reasonable, and were
specifically negotiated with the Company. Employee agrees that Employee’s
violation(s) of any one or more of these restrictions would result in
substantial and irreparable injury to the Companies, and that the Companies may
not have an adequate remedy at law with respect to any such violation(s).
Accordingly, Employee agrees that, in the event of any actual or threatened
violation(s) of one or more of the restrictions, the Company shall have the
right to obtain, in addition to any other remedies that may be available under
the Agreement and/or by law, equitable relief, including, but not limited to,
temporary and permanent injunctive relief, to cease or prevent any actual or
threatened violation(s).


15.  Choice of Law and Forum Selection.


The Agreement shall be governed and interpreted pursuant to the laws of the
State of Wisconsin. The forum for any and all disputes, controversies, and/or
claims arising out of or relating to the Agreement, or the breach thereof, shall
be the Circuit Court of Dane County, Wisconsin, or the United States District
Court for the Western District of Wisconsin. Employee agrees that Employee is
subject to the jurisdiction of these courts.


16.  Notices


Any notice required or permitted to be given under the Agreement shall be
sufficient if in writing and sent by certified mail to Employee’s residence, in
the case of Employee, or to its principal office, in the case of the Company.


17.  Waiver of Breach


The waiver by the Company of a breach of any provision of the Agreement by
Employee shall not operate or be construed to act as a waiver of any other
breach by Employee.


18.  Assignment


The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.


19.  Entire Agreement; Written Amendment


This instrument contains the entire agreement of the parties with respect to the
subject matter hereof. The Agreement may only be amended, modified, extended or
discharged, and the provisions of the Agreement may only be waived, by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.


20.  Additional Duties upon Employee’s Termination.


In the event the employment of Employee is terminated for any reason whatsoever,
Employee shall immediately deliver to the Company all computer software,
correspondence, letters, contracts, call reports, price lists, manuals, mailing
lists, customer lists, advertising materials, ledgers, supplies, equipment,
checks, petty cash, and all other materials and records of any kind and other
embodiments of information that may be in Employee’s possession or under his
control which belong to the Company and/or have been obtained from the Company
by Employee, including any and all copies of such items previously described in
this paragraph. Except as stated above, all salary, commissions, benefits and
rights thereto cease as of the termination date.


21.  Payment of Legal Fees for Breach of the Agreement.


In the event of any litigation arising out of or relating to the breach of any
one or more provisions of the Agreement, the Company shall be entitled to
recover from Employee all costs, expenses and fees, including actual attorneys’
fees, that it incurs in connection to the litigation, so long as the Company
substantially prevails in the litigation.


22.  Warranty and Indemnification.


Employee warrants that Employee is not a party to an agreement or restrictive
covenant which would prohibit Employee’s employment by the Company or restrict
Employee’s activities of employment with the Company. Employee further agrees to
indemnify and hold the Company harmless from any and all suits, claims or
damages which arise out of the assertion by any other person, firm or entity
that such a restrictive covenant or agreement exists, has existed, or operates
to control or restrict Employee’s activities in any manner.


23.  Inducement or Coercion for Employment.


Employee acknowledges that this Agreement has been executed by Employee without
coercion by the Company, and that no representations or inducements of any kind
have been made or provided by the Company to obtain Employee’s execution of the
Agreement other than those specifically contained in this written document.
Employee represents that Employee has been given the opportunity to review this
Agreement with Employee’s own independent counsel.


24. Severability.


The provisions of the Agreement shall be deemed severable, and the invalidity or
unenforceability of any one or more of the provisions or clauses hereof shall
not affect the validity or enforceability of the other provisions or clauses
hereof.


IN WITNESS WHEREOF, the parties have executed the Agreement as of the day and
year first above written.


    
SONIC FOUNDRY, INC.




___________________
By; Mark Burish, Chairman of the                                 Board


KELSY BOYD


________________________








1

